t c memo united_states tax_court american valmar international ltd inc et al petitioners v commissioner of internal revenue respondent docket nos filed date an individual and his wholly owned corporation each received wire transfers of u s dollars from within the former soviet bloc of countries ps claim that the wire transfers to the individual were part of a ruble hoard accumulated before he came to the united_states and the wire transfers to the corporation were deposits received in the corporation’s business as a commission agent r treated all the wire transfers as gross_income to the corporation and treated the amounts received by the individual as distributions from the corporation r also disallowed certain deductions of the corporation and imposed accuracy-related_penalties and delinquency additions held wire transfers to corporation and some of wire transfers to the individual are gross_income to the cases of the following petitioners are consolidated herewith valeri markovski docket nos and american valmar international ltd inc docket no corporation held further p had constructive_dividend held further all but one deduction disallowed held further accuracy-related_penalties sustained held further delinquency addition sustained ira b stechel and thomas j fleming for petitioners daniel o'brien and patrick e whelan for respondent memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for trial briefing and opinion by separate notices of deficiency respondent had determined deficiencies in additions to and penalties with respect to the federal income taxes of petitioners valeri markovski markovski and american valmar international ltd inc american valmar as follows additions to tax petitioner year1 deficiency sec_6651 sec_6662 markovski dollar_figure big_number -- -- dollar_figure big_number american valmar big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number american valmar's taxable_year is a fiscal_year ending june markovski is an individual taxpayer whose taxable_year ends dec after concessions the issues for decision with respect to american valmar are whether american valmar had gross_income on account of receipts of dollar_figure dollar_figure and dollar_figure during and respectively whether american valmar had gross_income on account of deposits to bank accounts of its sole shareholder markovski whether american valmar is entitled to additional deductions for business_expenses of dollar_figure dollar_figure and dollar_figure for and respectively whether american valmar is subject_to accuracy-related_penalties for and whether american valmar is subject_to delinquency additions for and the issues for decision with respect to markovski are whether markovski had gross_income on account of constructive dividends of dollar_figure and dollar_figure received from american valmar during and respectively whether markovski is subject_to accuracy-related_penalties for and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure introduction findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact filed by the parties with accompanying exhibits are incorporated herein by this reference at the time the petitions were filed american valmar maintained its principal office in new york new york and markovski resided in fort lee new jersey markovski markovski was born in dniepepetrovsk u s s_r in in he emigrated to the united_states and in he became a u s citizen prior to emigrating to the united_states he accumulated a substantial hoard of rubles the ruble hoard the ruble hoard was in part attributable to markovski’s sale of soviet government securities and inherited jewelry american valmar american valmar a new york corporation was organized in markovski is the sole shareholder of american valmar during its taxable years here in issue american valmar was engaged as a commission broker purchasing goods in the united_states for export to customers located in the former soviet union it had four customers video computer a moscow-based trading company engaged in the sale of electronic goods diapazon also a moscow-based trading company interrosa a ukraine-based trading company and kond petroleum a company in the oil business in siberia american valmar filed federal_income_tax returns for the years in issue on those returns it did not report gross_sales and cost_of_goods_sold the only income reported by it was commission income of between and percent of the dollar amount of purchases made for customers the books_and_records of american valmar reflect the receipt of incoming wire transfers of american currency as credits to an account denominated accounts payable-contracts contracts payable at year’s end amounts expended by american valmar for customer purchases otherwise disbursed at the request of customers or refunded to customers together with commissions earned were debited to contracts payable credit balances in the contracts payable account at the end of american valmar’s and taxable years were dollar_figure dollar_figure and dollar_figure respectively for each of those years the following table shows amounts credited to contracts payable debits on account of purchases made and commissions charged and the yearend excess of such credits over such debits credits to contracts payable less purchases big_number big_number big_number commissions big_number big_number big_number excess_amount big_number big_number big_number dollar_figure dollar_figure dollar_figure at the time american valmar received funds from customers it did not necessarily have instructions as to how those funds were to be used funds received from customers were held in interest-bearing accounts or used to purchase u s treasury bills until disbursed american valmar retained all interest earned the fort lee residence on date markovski purchased a condominium apartment in fort lee new jersey the condominium for dollar_figure previously markovski had rented the condominium during american valmar spent at least dollar_figure for improvements to and home furnishings for the condominium that dollar_figure was debited to contracts payable subsequently markovski sold the condominium and purchased another apartment in the same building the improvements to the condominium and some of the furnishings purchased for it remained in the condominium when it was sold american valmar’s bank accounts during the years in issue american valmar maintained the following bank accounts bank account number reference chemical chem manufacturers hanover manh markovski’s bank accounts during the years in issue markovski maintained the following bank accounts bank account number reference chemical chem manufacturers hanover manh wire transfers to american valmar american valmar received wire transfers of u s dollars as follows date account amount originator identification manh dollar_figure bank of fgn econ affairs moscow manh big_number bank of fgn econ affairs moscow contract date ordering customer video- computer moscow videocomputer ordering customer manh big_number lloyds bank london england air foyle ltd luton airport manh big_number chem big_number bank of fgn econ affairs moscow re videocomputer bank of fgn econ affairs moscow firms invoice invoice for supplied equip chem big_number manh big_number dbs bank singapore energologila kiev manh big_number -- manh big_number -- according to agreement equipment contract kiev - ukranian prod assoc ukranian production associates contract dec rem kiev equipment contract during april and date the following wire transfers of u s dollars were made to markovski's personal bank accounts date account amount originator identification manh dollar_figure manh big_number manh big_number chem big_number ykrainian production assoc ykrainian production assoc beneficiary - american valmar equipment contract for equip contract bank for fgn econ affairs moscow bank for fgn econ affairs moscow beneficiary american valmar by order - interrosa during american valmar’s taxable_year the following wire transfers of u s dollars were made from budapest hungary to american valmar's accounts date account amount originator chem dollar_figure hungarian fgn trade bank chem big_number -- in date and date the following wire transfers of u s dollars were made from the former soviet union and budapest hungary to markovski's personal bank accounts date account amount originator identification manh dollar_figure rem kiev beneficiary - american valmar equipment contract manh big_number chem big_number wire transfer to mila panarey bank of fgn econ affairs moscow beneficiary - american valmar equipment contract dec hungarian fgn trade bank order ansa szeged on date american valmar wired dollar_figure to the account of mila panarey ms panarey is a housewife who at the time of the trial lived in philadelphia pennsylvania ms panarey is the cousin of ludmila piker who was a consultant for american valmar from through at least and who is markovski’s stepdaughter the dollar_figure transmitted to ms panarey was sent pursuant to an agreement whereby ms panarey would receive the funds and immediately return them to her cousin ms piker ms panarey did return the funds to her cousin transfers to manufacturer’s hanover bank account during its taxable_year american valmar transferred dollar_figure to a manufacturer’s hanover bank account in the name of anatoly seregin american valmar’s federal_income_tax returns simon bolonik bolonik became american valmar’s accountant in date bolonik established the books_and_records of american valmar based on his conversations with markovski he determined the accounting and federal_income_tax treatment of american valmar’s receipts and disbursements based on what markovski told him he determined the federal_income_tax treatment of amounts received by wire transfer by markovski bolonik prepared american valmar’s and markovski’s federal_income_tax returns certificates of assessments and payments maintained by the internal_revenue_service for american valmar reflect that the income_tax returns of the corporation for the fiscal years at issue were filed as follows taxpayer period date filed american valmar american valmar american valmar the income_tax returns filed by american valmar for the fiscal years at issue bear date received stamps on their face as follows taxpayer period date received stamp american valmar american valmar none american valmar the envelopes in which the income_tax returns of american valmar for the fiscal years in issue were mailed to the internal_revenue_service reflect the below-listed postmark dates taxpayer period postmark date american valmar american valmar none american valmar american valmar’s income_tax returns for and were received by the internal_revenue_service on date date and date respectively i introduction opinion the principal issues in this case involve the proper characterization of various amounts received from abroad by wire transfer into bank accounts of petitioner american valmar international ltd inc american valmar and its principal_shareholder petitioner valeri markovski markovski respondent disagrees with petitioners’ claim that the amounts received by american valmar did not constitute items of gross_income because of american valmar’s obligation to expend those amounts on behalf of its clients respondent also disagrees with petitioners’ claim that the amounts received by markovski did not constitute items of gross_income because those amounts were the proceeds of a hoard of rubles accumulated before markovski emigrated to the united_states petitioners place substantial reliance on markovski’s testimony while respondent relies substantially on circumstantial evidence that respondent claims negates much if not all of markovski’s testimony we do not agree completely with either party we also decide a deduction issue with respect to american valmar and the various additions to tax and penalties petitioners bear the burden_of_proof see rule a ii wire transfers to american valmar during each of its taxable years in issue american valmar received substantial deposits into its bank accounts by wire transfers from abroad the american valmar deposits the american valmar deposits were received principally from countries in the former soviet bloc american valmar argues that it was a commission broker and the american valmar deposits did not constitute gross_income because of its obligation to disburse those deposits as directed by its clients respondent agrees both that american valmar was a commission broker and that refundable deposits do not constitute items of gross_income respondent is unpersuaded however that american valmar had any bona_fide obligation to its clients respondent argues that american valmar’s books_and_records did not adequately establish its liabilities to individual clients and american valmar treated some of the funds it received as if they were its own respondent adjusted american valmar’s income by treating the american valmar deposits as gross_receipts from sales respondent increased american valmar’s gross_income for the years in issue by the excess of the american valmar deposits received during a year over purchases made and commissions earned during such year dollar_figure dollar_figure and dollar_figure for and respectively the excess amounts we have found that american valmar had four customers during the years in issue video computer diapazon interrosa and kond petroleum the customers petitioners claim that the customers were the source of the american valmar deposits and that until expended on behalf of one of the customers or earned as a commission by american valmar the american valmar deposits belonged to the customers petitioners rely principally on the testimony of markovski that american valmar had liabilities to the customers for the unexpended balance of the american valmar deposits although petitioners did produce some correspondence with three of the customers petitioners produced no written agreements with any of them in its financial records american valmar did credit the american valmar deposits to contracts payable video computer is identified on some of the wire transfers but none of the other customers are no representative of any of the customers testified petitioners explain their lack of documentary substantiation by explaining that it was the normal business practice for business entities located in the former soviet union to deposit funds with foreign businesses without documentary_evidence based on the testimony of petitioners' expert yakov m balakhovsky an attorney experienced with russian and soviet law petitioners claim the following russian businesses as a matter of custom and practice during the taxable years in issue herein would deposit funds abroad due to their inability to open foreign bank accounts as well as the absence of a private banking system in the u s s_r and rampant economic political and social turmoil in the u s s_r l ittle formal documentation or other legal niceties would accompany such deposits because of the embryonic nature of the soviet commercial law the absence of skilled lawyers and the inability to enforce contractual obligations through government legal channels due to endemic corruption and the systemic hostility of the soviet state towards entrepreneurial activity respondent did not challenge petitioners' expert's testimony and we accept his opinions and find accordingly respondent made a common response to many of petitioners’ proposed findings_of_fact with respect to the existence of the customers and american valmar’s obligations to them objection to the proposed finding of fact in that it is based upon the uncorroborated self-serving testimony of valeri markovski it is undoubtedly true that many of petitioners’ proposed findings_of_fact are uncorroborated and self-serving that however does not necessarily mean that they are false respondent also adverts to the paucity of american valmar’s records and certain seeming inconsistencies in those records as grounds for rejecting all of american valmar’s allegations we have examined the records and are unconvinced that either their minimal extent or seeming inconsistencies prove that the customers did not exist or that american valmar had no obligation to them indeed we find respondent’s wholesale rejection of petitioners’ proof even as to the existence of the customers inconsistent with respondent’s requiring american valmar to include in gross_income for each year only the excess of the american valmar deposits received over purchases made and commissions earned during such year petitioners rely principally on markovski’s testimony which is uncorroborated they say because of business conditions in the former soviet union we give petitioners the benefit of the doubt with respect to business conditions in the former soviet union nevertheless in some respects we found mr markovski credible and in some we did not american valmar spent at least dollar_figure for home furnishings delivered to a condominium apartment the condominium that markovski owned and in which he lived that amount was charged to contracts payable and markovski testified that the expenditure was made at the direction of diapazon to outfit a bedroom as living space and office for diapazon employees visiting the united_states after supposedly outfitting the condominium for diapazon markovski sold the condominium with many of the improvements left behind petitioners have not explained what happened to diapazon’s interest in the condominium we did not find markovski’s testimony or the testimony of his wife lina credible with respect to the condominium transaction also we did not find credible markovski’s testimony with respect to the wire transfer to mila panarey of dollar_figure that sum was received pursuant to an agreement that ms panarey would turn the sum over to ludmila piker her cousin ludmila piker had been a consultant to american valmar and was markovski’s stepdaughter markovski testified that he knew nothing of that transaction other than that he had been instructed by a customer interrosa to wire the money to ms panarey he also testified that the dollar_figure never came back to american valmar since we found markovski’s testimony to be unconvincing with respect to both the apartment transaction and the mila panarey wire transfer we think it a fair assumption that markovski or american valmar benefited from both transactions in the apartment transaction it was his living quarters that were improved with respect to the mila panarey wire transfer it was markovski’s step-daughter who ended up with the money in both cases the expenditures were charged to the contracts payable account we find that markovski benefited from both transactions we therefore question his assertion that the american valmar deposits accounted for by the contracts payable account were held under an obligation to use them solely for the benefit of the customers petitioners have failed to convince us of that fact and on that basis we sustain respondent’s adjustment with respect to the american valmar deposits iii american valmar additional deductions as stated respondent increased american valmar’s gross_income for the years in issue by the excess of the american valmar deposits received during a year over purchases made and commissions earned during such year respondent disallowed certain of american valmar’s claims of purchases made on behalf of customers as follows dollar_figure dollar_figure and dollar_figure for and respectively respondent has conceded dollar_figure of the purchases disallowed for and dollar_figure of the purchases disallowed for leaving at issue dollar_figure dollar_figure and dollar_figure for and respectively although petitioners claim on brief that additional_amounts of purchases were conceded by respondent they have failed to prove any additional concessions apparently believing that all other disallowed purchases have been conceded petitioners address only dollar_figure of the remaining disallowance of dollar_figure petitioners first claim that dollar_figure of funds attributable to interrosa was disbursed during american valmar’s taxable_year to a manufacturer’s hanover bank account in the name of anatoli seregin an officer of interrosa the parties have stipulated transfers in that amount during that year to that bank in that name the transfer in evidence is correspondence purporting to be from interrosa and authorizing american valmar to open an account in the name of anatoli seregin respondent offers nothing to rebut petitioners’ proposed finding that the transfer was a disbursement of interrosa’s funds other than the claim that the proposed finding is based on the self-serving testimony of valeri markovski although we have doubts about some aspects of markovski’s testimony there was nothing suspicious about his testimony concerning the transfer american valmar has carried its burden of proving that the transfer was a disbursement to interrosa and we so find in his notice_of_deficiency for respondent states that he is disallowing some of the purchases claimed on the grounds that such amounts were not for ordinary and necessary business_expenses or were not paid for the purposes designated we assume that the transfer is covered by the purposes-designated-language in respondent's notice and since we have found that the transfer was for the purposes designated we do not sustain the deficiency to the extent it is attributable to the transfer petitioners' second claim relates to the dollar_figure wire transfer to mila panarey which they claim was a disbursement at the direction of interrosa we found markovski’s testimony unconvincing with respect to that transaction and conclude that petitioners have failed to carry their burden of proving that the mila panarey transfer was a disbursement at the direction of interrosa in addition to the two claims with respect to petitioners also claim credit for the dollar_figure spent with respect to the condominium petitioners have failed to prove that such amount was disbursed at the direction of diapazon except with respect to the transfer respondent’s determination_of_a_deficiency is sustained to the extent it relates to respondent’s disallowances of purchases iv constructive dividends during and markovski received seven deposits into his bank accounts by wire transfer from abroad the markovski deposits six of those deposits were made in and totaled dollar_figure the seventh deposit was made in in the amount of dollar_figure respondent treated the markovski deposits as if they had been received by and belonged to american valmar and had then been distributed to markovski with respect to his stock respondent made positive adjustments to american valmar’s income on the basis that the markovski deposits were items of gross_income to american valmar respondent made positive adjustments in markovski’s income on the basis that the markovski deposits constituted constructive dividends from american valmar in his notices of deficiency to american valmar respondent labels the adjustments to american valmar’s income receipts from shareholder account the adjustments are dollar_figure and dollar_figure for american valmar’s taxable years ending date and inexplicably respondent has omitted making an adjustment to american valmar’s income for the markovski deposits in the amounts of dollar_figure and dollar_figure received by markovski on july and respectively the adjustment for totaled dollar_figure which is dollar_figure greater than the markovski deposits received during continued petitioners assigned error to respondent’s adjustments claiming that the markovski deposits constituted the tax free receipt of a substantial hoard of rubles the ruble hoard accumulated before markovski emigrated to the united_states petitioners rely principally on markovski’s testimony and the testimony of larisa saltevskiya saltevskiya a close personal friend to establish the existence and size of the ruble hoard petitioners also direct us to a copy of a letter from r b gevorkian an executive of diapazon dated date the gevorkian letter the gevorkian letter states diapazon received dollar_figure from markovski in date and transferred a portion of it to the chem account in various amounts which include all of the markovski deposits made in respondent relies principally on similarities with respect to the source and identifying information between the markovski deposits and the american valmar deposits respondent disbelieves markovski’s and saltevskiya’s testimony concerning the ruble hoard pointing out certain inconsistences in the testimony of each again we must weigh petitioners’ less than perfect testimonial evidence against respondent’s circumstantial evidence we have found that markovski accumulated the ruble continued apparently the dollar_figure represents the amount american valmar spent for home furnishings delivered to markovski’s condominium apartment hoard before he emigrated from russia no purpose would be served in going into the details of his testimony we have considered the inconsistencies pointed out by respondent nevertheless respondent has no effective rebuttal to much of markovski’s narrative of his activities and family history in russia we believe that markovski did accumulate some substantial amount of wealth before he emigrated to the united_states whether the markovski deposits comprised all or part of the ruble hoard is another question petitioners offered no good explanation for the similarities between the markovski deposits and the american valmar deposits a similar notation--for equipment contract 14-12-90--accompanies four of the markovski deposits those of april may july and date in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively and three of the american valmar deposits those of january june and date the date markovski deposit in the amount of dollar_figure carries the notation by order of sv interrousa sic the date markovski deposit in the amount of dollar_figure carries the notation beneficiary american valmar intl co we believe that the similarities in notation between the april may july and date markovski deposits and certain of the american valmar deposits and the notations on the may and date markovski deposits are evidence that those deposits related to the business of american valmar we accord that evidence more weight than markovski’s testimony that those deposits were from his ruble hoard and so find we do not find sufficient similarities between the date markovski deposit of dollar_figure and any american valmar transactions to rebut markovski’s testimony that that deposit was from his ruble hoard and we so find we find that the april may may and may markovski deposits were constructively received by american valmar and constitute items of gross_income to american valmar for see eg 89_tc_1280 diverted amounts taxed to a shareholder as constructive dividends also remain fully taxable to the corporation to which attributable we see little difference between those deposits and the ones made on july and nevertheless since respondent has not determined any deficiency in american valmar’s tax on account of those deposits we shall ignore them with respect to american valmar we find that all of the april may may may july and date markovski deposits were distributed to markovski with respect to his stock since petitioners have failed to prove an insufficiency in american valmar’s earnings_and_profits the distributions are dividends includable in markovski’s gross_income see sec_301 sec_316 see supra note the dollar_figure that american valmar spent for home furnishings delivered to the condominium also constitutes a constructive_dividend to markovski includable in his gross income v additions to tax and penalties a additions to tax for failure_to_file return respondent determined additions to tax against american valmar for each of its years in issue under sec_6651 sec_6651 provides that in the case of a failure_to_file an income_tax return by the due_date there shall be imposed an addition_to_tax for such failure of percent of the amount of tax reduced by timely payments and credits under sec_6651 for each month or portion thereof during which the failure continues not exceeding percent in the aggregate unless such failure is due to reasonable_cause and not due to willful neglect respondent determined that american valmar’s income_tax return for due on date was months delinquent and that its and income_tax returns due on account of extensions on date and respectively were not filed until date and date respectively we have found that american valmar’s income_tax returns for through were received by the internal_revenue_service on date date and date respectively we have done so based on respondent’s records and the other information set forth in our findings_of_fact petitioners’ evidence of timely filing consists of the testimony of simon bolonik bolonik by whose office the returns were filed and who testified that the returns were mailed one week before the due dates bolonik testified mr markovski was one of my oldest clients and i basically remember where i put -- if i mailed it the return or not i would take special care in mailing them we found bolonik’s testimony inexact and unconvincing and we accord it no weight moreover two of the returns bear postmarks well after the relevant due_date the returns in question were not timely received by the internal_revenue_service and petitioners have failed to satisfy the requirements of sec_7502 that timely mailing constitutes timely filing we find that the returns in question were filed on the dates received by the internal_revenue_service the returns were thus not timely and petitioners have failed to show reasonable_cause and lack of willful neglect respondent’s determinations of additions to tax under sec_6651 are sustained adjusted only to take into account the deficiencies redetermined by us b accuracy-related_penalty respondent determined penalties against american valmar and markovski for each of their respective years in issue under sec_6662 sec_6662 provides for the imposition of an accuracy- related penalty equal to percent of any portion of an underpayment attributable to among other things any substantial_understatement_of_income_tax sec_6662 and b an understatement is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure dollar_figure in the case of a corporation sec_6662 and b the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item sec_6662 additionally no penalty is imposed with respect to any portion of an understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 petitioners do not claim adequate_disclosure on their returns they do claim substantial_authority however in making that claim they refer generally to the portions of their brief containing their arguments that neither a deposit nor a taxpayer’s receipt of his own funds is an item_of_gross_income and the expenditures in question were made by american valmar as an agent for its clients we have rejected the factual basis of petitioners’ claim and thus what authority they cite is not relevant to the facts of this case and cannot constitute respondent determined an alternative basis for the penaltie sec_5 imposed by sec_6662 on account of negligence or disregard of rules and regulations see sec_6662 and b respondent failed to address that alternative basis on brief so we will assume that respondent has abandoned that alternative see 22_tc_1146 affd 230_f2d_603 2d cir 22_tc_593 roberts v commissioner tcmemo_1996_225 substantial_authority see 91_tc_686 cases that are factually distinguishable are not substantial_authority affd 893_f2d_656 4th cir see also 46_f3d_760 8th cir affg tcmemo_1993_197 petitioners also claim that with respect to any underpayment there was reasonable_cause and each acted in good_faith petitioners argue that both elements reasonable_cause and good_faith are established by markovski’s ignorance of the law and reliance on his tax adviser bolonik sec_1 b income_tax regs states the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer reliance on the advice of a professional such as an appraiser attorney or accountant does not necessarily demonstrate reasonable_cause and good_faith reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith bolonik’s testimony clearly establishes that he both determined the tax treatment of the american valmar deposits and the markovski deposits and related items and prepared the petitioners’ returns we can thus assume that the petitioners relied on him in determining their tax_liabilities bolonik’s testimony is also clear that he determined the tax treatment of the american valmar and markovski deposits based on what markovski told him about the nature of those deposits with respect to the american valmar deposits bolonik testified that in setting up american valmar’s books_and_records he had conversations with markovski about the nature of the corporation’s business and the books_and_records reflected those discussions with respect to the markovski deposits mr bolonik testified that he believed that those deposits did not constitute items of gross_income during the years received based on markovski’s statements to him that those sums had been earned before markovski moved to the united_states in substantial part petitioners have failed to prove their version of the facts concerning the american valmar and markovski deposits bolonik’s advice thus was faulty and petitioners can rely on it to establish reasonable_cause and good_faith only if such reliance was reasonable and they acted in good_faith reasonable_cause and good_faith may be established by a showing of an honest misunderstanding of fact petitioners have failed to convince us of what actually transpired here they have thus failed to convince us that they honestly misunderstood any facts we are not convinced--i e petitioners have failed to prove--that there was reasonable_cause for their underpayment and that they acted in good_faith in determining their income_tax liabilities with respect to the american valmar and markovski deposits we sustain respondent’s determinations of penalties under sec_6662 subject only to modification with respect to the deficiencies as redetermined decisions will be entered under rule
